UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7606



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH TYRONE MOSELEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-99-206, CA-02-28)


Submitted:   January 30, 2003             Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Tyrone Moseley, Appellant Pro Se. Stephen Westley Haynie,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Kenneth Tyrone Moseley appeals the district court’s orders

dismissing and denying his motions filed under 28 U.S.C. § 2255

(2000) and Fed. R. Civ. P. 60(b).      Insofar as Moseley seeks to

appeal from the district court’s order dismissing his § 2255

motion, the notice of appeal was untimely. We therefore dismiss the

appeal as to that order for lack of jurisdiction.

       The time periods for filing notices of appeal are governed by

Fed.    R.   App.   P.   4.   These   periods   are   “mandatory   and

jurisdictional.”     Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).   In civil cases in which the United States is a party,

parties are accorded sixty days after entry of the district court’s

final judgment or order to note an appeal.      See Fed. R. App. P.

4(a)(1)(B).    The only exception to the appeal period is when the

district court extends the time to appeal under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

The filing of a Fed. R. Civ. P. 60(b) motion for reconsideration

does not change the applicable appeal period, unless the motion is

filed within ten days of the entry of the district court’s order.

Fed. R. App. P. 4(a)(4)(A).

       The district court entered its order dismissing Moseley’s

§ 2255 motion as untimely on June 7, 2002; Moseley’s motions for

reconsideration of that order were filed on July 30, 2002, and his


                                  2
notice of appeal was filed on October 14, 2002.*              Moseley’s failure

to timely file his notice of appeal or to obtain an extension

within    the    prescribed      time    frame    leaves    this    court   without

jurisdiction to consider the merits of Moseley’s appeal as it

pertains to his § 2255 motion.

     With       regard    to    the     denial    of   Moseley’s     motions      for

reconsideration, we have reviewed the record and find no reversible

error.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are    adequately   presented      in   the

materials       before   the    court    and     argument   would    not    aid   the

decisional process.




                                                                           DISMISSED




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                           3